IN THE COURT OF CRIMINAL APPEA LS OF TENNESSEE
                           AT NASHVILLE
                         June 20, 2000 Session

            STATE OF TENNESSEE v. JEFFREY ANTWON BURNS

                Direct Appeal from the Circuit Court for Williamson County
                       No. II-298-70 Timothy L. Easter, Trial Judge



                  No. M1999-01830-CCA-R3-CD - Filed October 13, 2000


The defendant, convicted of one count of sale of a counterfeit controlled substance, appeals his
conviction and sentence asserting that: (1) the evidence was insufficient to support the verdict
and (2) the trial court erred in sentencing him to one and one-half years of incarceration. We
affirm the conviction and hold that while the defendant did not utter a single word during this
drug transaction, sufficient circumstantial evidence existed to allow the jury to conclude that the
defendant intended to sell a counterfeit controlled substance. Further, we affirm the sentence as
imposed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID H. WELLES, and
JERRY L. SMITH, JJ. joined.

J. Timothy Street, Franklin, Tennessee, for the appellant, Jeffrey Antwon Burns.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney
General; Ronald L. Davis, District Attorney General; and Robert Harris Hassell II, Assistant
District Attorney, for the appellee, State of Tennessee.


                                           OPINION

                                          Introduction

        The defendant, Jeffrey Antwon Burns, was convicted by a jury in the Williamson County
Circuit Court of one count of Sale of a Counterfeit Controlled Substance after a confidential
informant (CI) attempted to purchase crack cocaine from him. See Tenn. Code Ann. § 39-17-
423. After conviction, the trial court sentenced the defendant to one and one-half years
incarceration, to be served concurrently with a separate felony drug conviction. From the instant
conviction and sentence, the defendant now appeals, arguing:
       (1) The evidence adduced at trial is insufficient to support his conviction; and
       (2) The trial court erred in sentencing him to one and one-half years incarceration.
After careful review, we affirm both the conviction and sentence.

                                               Facts

       While the fact situation in this case is unique, a basic outline is clear: Without a single
spoken word, the defendant, in response to the CI’s offer of $20, rode his bicycle to the CI’s car,
removed a “rock” from his mouth, placed it in the CI’s hand, took the $20 bill from the CI, and
then rode away. The defendant was then arrested. The “rock,” although resembling crack
cocaine in size, shape and color, later tested negative for any controlled substance.

                                         Trial Testimony

       On August 8, 1997, Williamson County Sheriff’s Department Detectives Barry Kincaid
and Jack Frantz conducted a controlled purchase, for crack cocaine, a Schedule II controlled
substance. In the controlled purchase, the detectives used a CI, unaccompanied by an officer, to
make the buy. The detectives searched both the CI’s person and vehicle to ensure that neither
contained any controlled substance. They then equipped the CI with an audio transmitter and his
truck with audio and video equipment. Finally, they issued the CI twenty dollars and followed
him in their vehicle to the Natchez Street area in Franklin, Tennessee. After losing sight of the
CI, the detectives pulled into a parking lot and monitored subsequent events through the audio
equipment.

       The CI drove down Natchez Street and saw the defendant on a bicycle, describing the
defendant’s clothing and the bicycle over the audio equipment. To initiate the purchase of a
twenty dollar “rock” of crack cocaine, the CI held up two fingers and mouthed the word
“twenty.” The defendant approached the truck, nodded, pulled a “rock” from his mouth, and
exchanged it for the money. Kincaid drove through the area and identified the defendant from
the CI’s description of the defendant’s clothing and bicycle given by the CI, who later identified
the defendant in a photo lineup. The defendant, who remained outside the CI’s vehicle during
the purchase, was not visible on the videotape.

       Tennessee Bureau of Investigation (TBI) forensic scientist Glenn Everett testified that the
purchased substance tested negative for controlled substances. However, Everett testified that
the substance resembled crack cocaine in size, shape, and color.

        After conviction for sale of a counterfeit controlled substance, the defendant then entered
a guilty plea to a separate felony Schedule II controlled substance charge. At the sentencing
hearing for both convictions, David Pratt, the defendant’s probation officer, testified that the pre-
sentence report reflected that the defendant had a juvenile record and that the defendant had been
on probation for two assault convictions from the Williamson County General Sessions Court.
His probation for one assault conviction had been revoked on May 7, 1997.




                                                 -2-
        Pratt also testified that the defendant had told him that he had children to support and that
he worked for Coke’s Tree Surgery in Williamson County. Pratt also stated that the defendant
told him he received his GED, but that statement had not been confirmed.1

        The trial court applied three enhancement factors and two mitigating factors to the instant
conviction. Giving minimal weight to the mitigating factors, that court imposed one and one-
half years incarceration, out of a possible two-year maximum term.

        The trial court denied Community Corrections because of the defendant’s history of
violent crimes. Probation was also denied because the trial court determined that confinement
was necessary to avoid depreciating the seriousness of the offense and incarceration was
particularly suited to deter others from committing the crime. The trial court further held that
measures less restrictive than confinement had frequently or recently been unsuccessfully
applied to the defendant, as indicated by his inability to complete probation out of General
Sessions Court. Therefore, the trial court denied alternative sentencing.

                                                                        ANALYSIS

                                                             Sufficiency of Evidence

                The defendant was convicted of Sale of a Counterfeit Controlled Substance: The sale,
 delivery, or distribution of
                a substance which is represented to be a controlled substance and which is
                substantially similar in color, shape, size, and markings or lack thereof, to a
                [Schedule II controlled substance] . . . in order that the substance may be sold as a
                controlled substance.
Tenn. Code Ann. § 39-17-423(a)(3). He asserts that the evidence does not establish that he
represented the article he sold as a controlled substance. When a defendant c h a l l e n g e s t h e
s u f f i c i e n c y o f t h e e v id e n c e , t h i s C o u r t m u s t r e v i e w t h e r e c o r d t o d e t e r m i n e i f t h e e v i d e n c e a d d u c e d
d u r in g t h e t r ia l w a s s u f f i c i e n t “ t o s u p p o r t th e f i n d i n g s b y t h e t r ie r o f f a c t o f g u i l t b e y o n d a
r e a s o n a b le d o u b t.” S e e T e n n . R . A p p . P . 1 3 (e ). I n d e te rm in in g th e s u ff ic ie n c y o f th e e v id e n c e , th is
C o u r t n e it h e r r e w e ig h s n o r r e e v a l u a t e s th e e v i d e n c e . S e e S t a t e v . C a b b a g e , 5 7 1 S . W .2 d 8 3 2 , 8 3 5
( T e n n . 1 9 7 8 ) . N o r m a y t h i s C o u r t s u b s t i tu t e i t s i n f e r e n c e s f o r t h o s e d r a w n b y t h e t r ie r o f f a c t f r o m
c irc u m s ta n tia l e v i d e n c e . S e e L ia k a s v . S ta te , 2 8 6 S .W .2 d 8 5 6 , 8 5 9 (1 9 5 6 ). T o th e c o n tr a ry , th is
C o u rt is re q u ire d to a ffo rd th e p a rty p re v a ilin g a t tria l th e s tro n g e s t le g itim a te v ie w o f th e e v id e n c e
c o n ta in e d i n t h e r e c o r d a s w e l l a s a ll r e a s o n a b l e a n d l e g i t i m a t e i n f e re n c e s w h i c h m a y b e d r a w n f ro m
th e e v id e n c e . S e e S ta te v . T u ttle , 9 1 4 S .W .2 d 9 2 6 , 9 3 2 (T e n n . C r im . A p p . 1 9 9 5 ).

              Q u e s t i o n s c o n c e r n i n g t h e c r e d ib i l i t y o f t h e w i t n e s s e s , t h e w e i g h t a n d v a lu e to b e g iv e n th e
e v i d e n c e , a n d a l l f a c t u a l is s u e s r a i s e d b y th e e v id e n c e a r e r e s o lv e d b y th e t rie r o f f a c t s , n o t th is
C o u r t. I d . In S ta te v . G r a c e , 4 9 3 S .W .2 d 4 7 4 , 4 7 6 (T e n n . 1 9 7 3 ), th e T e n n e s s e e S u p r e m e C o u rt

            1
            The defendant missed a scheduled meeting and failed to schedule another appointment. After a couple of
weeks, Pratt realized that he had not seen the defendant and finally managed to contact him on the Friday prior to the
hearing but w as unable to complete the report’s so cial history.

                                                                                -3-
s ta t e d , “ A g u i l t y v e r d i c t b y t h e ju r y , a p p r o v e d b y th e tr i a l j u d g e , a c c r e d it s t h e te s t i m o n y o f t h e
w itn e s s e s fo r t h e S ta te a n d re s o lv e s a ll c o n fl ic ts in fa v o r o f t h e th e o ry o f t h e S ta te .”

             B ec au se a v e rd ict        o f g   u i lt y r e m o v    es         t h e p re s u m p t i o n o f in n o c e n s e a n d r e p la c e s it w i t h a
p r e s u m p tio n o f g u ilt, th e       ac cu    s e d h a s th e      b u       rd e n o f i l l u s t r a ti n g to th i s C o u r t w h y th e e v i d e n c e is
in s u ff ic ie n t to s u p p o rt th e   v erd    ic t r e tu r n e d   b y         th e tr i e r o f f a c t . S e e S t a te v . T u g g l e , 6 3 9 S . W .2 d 9 1 3 ,
9 1 4 (T e n n . 1 9 8 2 ); G ra c e ,     4 9 3     S .W .2 d a t 4      7 6    .

        The evidence establishes that the CI solicited a sale from the defendant, who responded
by approaching the defendant, removing an article from his mouth, and exchanging that item for
the twenty dollars offered by the CI, all without uttering a sound. The crux of the issue
presented is one of intent: The defendant obviously intended to sell something for twenty
dollars, and, according to expert testimony, the sold item greatly resembled crack cocaine. The
remaining question is, absent affirmation or representations from the defendant, whether he
intended that his merchandise be understood as a controlled substance. We conclude that the
jury heard sufficient proof to conclude that such was the defendant’s intent.

        Our jurisprudence recognizes that the mental state, a necessary factor of almost all our
criminal statutes, is most often proven by circumstantial evidence, from which the trier of fact
makes inferences from the attendant circumstances and from which that body weighs the
circumstantial evidence. See Hall v. State, 490 S.W.2d 495, 496 (Tenn. 1973); Williams v.
State, 552 S.W.2d 772, 776 (Tenn. Crim. App. 1977); see, e.g., Poag v. State, 567 S.W.2d 775,
778 (Tenn. Crim. App. 1978). In this case, the jury could certainly have inferred from the
defendant’s actions that he intended to sell a controlled substance. Clearly, the defendant’s
manner of concealment, manner of delivery and, in fact, his silence, support the proposition that
he intended to sell an unlawful substance. Further, trial testimony established that the substance
sold resembled crack cocaine in size, color and shape. Finally, the testimony of the experienced
CI which described the actions of the defendant as well as his knowledge of similar transactions
supported the inference that this transaction was intended as a drug sale. For these reasons, we
conclude that sufficient evidence supported the verdict.

                                                                            Sentencing

              The defendant asserts that the trial court erred in weighing the relevant factors and in
denying alternative sentencing. T h i s C o u r t ’ s r e v i e w o f t h e s e n t e n c e i m p o s e d b y t h e t r i a l c o u r t i s
d e n o v o w ith a p r e s u m p tio n o f c o r r e c t n e s s . S e e T e n n . C o d e A n n . § 4 0 -3 5 -4 0 1 (d ). T h is p re su m p tio n
i s c o n d it i o n e d u p o n a n a f f i r m a t i v e s h o w i n g i n t h e re c o r d t h a t t h e tr i a l j u d g e c o n s i d e r e d th e
s e n te n c i n g p rin c ip le s a n d a l l r e le v a n t f a c t s a n d c i rc u m s ta n c e s . S e e S ta te v . A s h b y , 8 2 3 S .W .2 d 1 6 6 ,
1 6 9 (T e n n . 1 9 9 1 ). If th e tria l c o u rt f a ils to c o m p ly w ith th e s ta tu to ry d ire c tiv e s , th e re is n o
p r e s u m p t i o n o f c o rr e c t n e s s a n d o u r r e v ie w is d o n o v o . S e e S t a t e v . P o o l e , 9 4 5 S . W .2 d 9 3 , 9 6
(T e n n . 1 9 9 7 ).

              T h e b u r d e n is u p o n th e a p p e a l i n g p a rt y t o s h o w t h a t t h e s e n te n c e is i m p r o p e r. S e e T e n n .
C o d e A n n . § 4 0 - 3 5 - 4 0 1 ( d ) s e n te n c i n g c o m m ’ n c o m m e n ts . I n c o n d u c t i n g o u r r e v ie w , w e a r e
r e q u ir e d , p u r s u a n t t o T e n n . C o d e A n n . § 4 0 - 3 5 - 2 1 0 , t o c o n s i d e r t h e fo l l o w i n g f a c t o r s i n s e n te n c i n g :
                                                                                         -4-
               (1
                ) [t] h e e v id e n c e , if a n y , re c e iv e d a t th e tria l a n d th e s e n te n c in g h e a rin g ;
               (2
                ) [t] h e p re s e n te n c e re p o rt;
               (3
               ) [ t] h e p r in c i p l e s o f s e n t e n c i n g a n d a r g u m e n t s a s t o s e n t e n c i n g a l te r n a t i v e s ;
               (4
                ) [t] h e n a tu re a n d c h a ra c te ris tic s o f th e c rim in a l c o n d u c t in v o lv e d ;
               (5
                ) [ e ] v i d e n c e a n d i n f o r m a ti o n o f f e r e d b y th e p a r t i e s o n t h e e n h a n c e m e n t a n d
                  m i t i g a ti n g f a c t o r s in § § 4 0 - 3 5 - 1 1 3 a n d 4 0 - 3 5 - 1 1 4 ; a n d
           ( 6 ) [ a ] n y s ta te m e n t th e d e f e n d a n t w i s h e s to m a k e in th e d e f e n d a n t’ s o w n b e h a lf
                  a b o u t s e n te n c i n g .
F o r a re a s o n d is c u s se d in th e f o llo w in g a n a ly s is , w e re v ie w th is se n te n c e d e n o v o .

             U n d e r th e         C rim in a l S e n ten c     in g R e        fo rm     A ct       o f 1 9 8 9 , tr i a l j u d g e s a r e e n c o u r a g e d t o u s e
a lte rn a tiv e s to in c       a rc e ra tio n . A n e s p     e c ia lly       m itig    a te d     o r s ta n d a rd o ff e n d e r c o n v ic te d o f a C la s s C ,
D , o r E fe lo n y is             p r e s u m e d to b e a      fa v o ra      b le c a    n d id   a te fo r a lt e rn a ti v e s e n te n c i n g o p ti o n s i n th e
a b s e n c e o f e v id e n      c e to th e c o n tra ry .       S ee T      e n n . C     o d e     A n n . § 4 0 -3 5 -1 0 2 (6 ).

                In d e te rm in in g if in c a rc e ra tio n is a p             p ro p ria te , a tria l c o u rt m a y c o n s id e r th e           n e e d to p ro te c t
s   o c i e t y b y r e s t r a in i n g a d e f e n d a n t h a v in g          a lo n g h i s t o r y o f c r i m i n a l c o n d u c t , t h e         n e e d to a v o id
d   e p r e c ia tin g th e s e r io u s n e s s o f th e o f f e n s          e , w h e th e r c o n fin e m e n t is p a rtic u la rly                a p p ro p ria te to
e   ff e c tiv e ly d e te r o th e rs lik e ly to c o m m it s im              ila r o ff e n s e s , a n d w h e t h e r le s s r e s tr ic tiv e    m e a s u re s h a v e
o    f t e n o r re c e n t l y b e e n u n s u c c e s s f u l a p p li e d    to t h e d e f e n d a n t . S e e T e n n . C o d e A n n . §           4 0 -3 5 -1 0 3 (1 );
s   e e a l s o A s h b y , 8 2 3 S .W .2 d a t 1 6 9 .

              A c      o u rt m a y a ls o c o n sid e r th      e m i t i g a ti n g a n d e n h a n c i n g f a c t o r s s e t f o r t h in T e n n . C o d e A n n .
§   § 4 0 -3 5 -1     1 3 a n d 1 1 4 a s th e y a re re       le v a n t to th e § 4 0 -3 5 - 1 0 3 c o n s id e ra tio n s . S e e T e n n . C o d e A n n .
§    4 0 -3 5 -2 1    0 (b )(5 ); S ta te v . B o s to n ,     9 3 8 S . W .2 d 4 3 5 , 4 3 8 ( T e n n . C r i m . A p p . 1 9 9 6 ) . A d d i t i o n a ll y , a
c   o u rt s h o u      ld c o n sid e r th e d e fe n d       a n t ’ s p o te n ti a l o r la c k o f p o te n ti a l f o r r e h a b i l i t a t i o n w h e n
d   e te rm in in    g if a n a lte rn a tiv e s e n te n       c e w o u ld b e a p p ro p ri a te . S e e T e n n . C o d e A n n . § 4 0 -3 5 -1 0 3 (5 ).

              T h e r e i s n o m a th e m a ti c a l e q u a t i o n to b e u t i l i z e d i n d e t e r m i n i n g s e n t e n c i n g a l te r n a t i v e s . N o t
o n ly s h o u l d t h e s e n t e n c e f i t t h e o f f e n s e , b u t it s h o u l d f i t t h e o f f e n d e r a s w e ll. S e e T e n n . C o d e A n n .
§ 4 0 - 3 5 - 1 0 3 ( 2 ) ; S t a t e v . B o g g s , 9 3 2 S . W .2 d 4 6 7 ( T e n n . C r i m . A p p . 1 9 9 6 ) . I n d e e d , i n d i v i d u a li z e d
p u n i s h m e n t i s th e e s s e n c e o f a lt e r n a t i v e s e n t e n c i n g . S e e S ta te v . D o w d y , 8 9 4 S . W .2 d 3 0 1 , 3 0 5
( T e n n . C r i m . A p p . 1 9 9 4 ) . I n s u m m a ry , s e n te n c i n g m u s t b e d e t e rm i n e d o n a c a s e -b y - c a s e b a s i s ,
ta ilo rin g e a c h s e n te n c e to th a t p a r tic u la r d e f e n d a n t b a s e d u p o n th e f a c t s o f th a t c a s e a n d th e
c i r c u m s ta n c e s o f th a t d e f e n d a n t . S e e S ta te v . M o s s , 7 2 7 S . W .2 d 2 2 9 , 2 3 5 ( T e n n . 1 9 8 6 ) .


                                                                      Length of Sentence

       The trial court enhanced the defendant’s Range I sentence from the one-year minimum to
one and one-half years. That court applied three enhancement factors: (1) the defendant’s
previous history of criminal convictions; (2) the defendant’s previous unwillingness to comply
with a probated sentence; and (3) the defendant committed a delinquent act as a juvenile that
would constitute a felony if committed by an adult. See Tenn. Code Ann. § 40-35-114(1), (8),
(20). In mitigation, the trial court found that (1) the defendant’s conduct neither caused nor
                                                                                       -5-
threatened serious bodily injury; and (2) the defendant lacked substantial judgment in
committing the offense because of his youth. See Tenn. Code Ann. § 40-35-113(1), (6). That
court gave little weight, however, to these mitigation factors.

        We find no error in application of the factors. Enhancement factor (1), regarding the
defendant’s prior criminal history, was applicable, despite both prior assault convictions being
misdemeanors. See Tenn. Code Ann. § 40-35-114(1). The defendant’s unwillingness to comply
with the conditions of a sentence involving release into the community was also properly
applied, although he argues that no evidence established why the probation was revoked: The
enhancement factor is properly applied for probation violations, regardless of the reason for the
violation. See Tenn. Code Ann. § 40-35-114(8); see, e.g., State v. Anderson, 985 S.W.2d 9, 20
(Tenn. Crim. App. 1997) (applying factor (8) for previous probation violation).

        Finally, the defendant was adjudicated delinquent as a juvenile for conduct that would be
a felony if committed by an adult. See Tenn. Code Ann. § 40-35-114(20). The record shows
that the defendant was originally charged with committing especially aggravated robbery as a
juvenile. The defendant pleaded guilty to aggravated robbery and was adjudicated to be
delinquent. Aggravated robbery, if committed by an adult, is a Class B felony. See Tenn. Code
Ann. § 39-13-402(b). The defendant argues that applying this enhancement factor essentially
penalizes him twice because his overall prior criminal history was also considered. We disagree.
The defendant’s conduct as an adult constituted the basis for the considered criminal history,
whereas the juvenile delinquency was considered as a separate matter under the appropriate
factor. See State v. Brent Brown, No. 02C01-9710-CC-00419 (Tenn. Crim. App. filed Oct. 26,
1998, at Jackson) (Enhancement factor (20) is “the exclusive factor for enhancing a sentence
based on a defendant’s juvenile record.”).

        In mitigation, the trial court found that the “defendant’s criminal conduct neither caused
nor threatened serious bodily injury.” Tenn. Code Ann. § 40-35-113(1). The trial court also
found that the “defendant, because of youth . . . , lacked substantial judgment in committing the
offense.” Tenn. Code Ann. § 40-35-113(6). The trial court accorded both mitigating factors
minimal weight. Therefore, the trial court’s identification of relevant mitigation factors favored
the defendant.

        The defendant asserts that his care for his children and his GED should mitigate his
sentence. See Tenn. Code Ann. § 40-35-113(13) (permitting mitigation through the use of any
other factor consistent with the purposes of the Sentencing Reform Act). It is the duty of every
citizen of this state to care for his minor children. See State v. John Allen Chapman, No. 01C01-
9604-CC-00137 (Tenn. Crim. App. filed Sept. 30, 1997, at Nashville) (“catchall factor” not
applicable because “support of a dependent is by law an obligation and a duty”). But see State v.
Jerry Keith Ivey, No. 03C01-9509-CR-00292 (Tenn. Crim. App. filed Dec. 3, 1996, at
Knoxville) (trial court combined lack of criminal history, good employment history, and family
social activity into a single mitigating factor). We find no error in the trial court’s treatment of
these proposed mitigating factors. See State v. Carl M. Hayes, No. 01C01-9509-CC-00293
(Tenn. Crim. App. filed Oct. 24, 1996, at Knoxville) (holding that defendant’s finishing his
education is not ordinarily a mitigating factor). We find no error in the length of the imposed
sentence.
                                                -6-
                                       Alternative Sentence

       The trial court found that incarceration was necessary to avoid depreciating the
seriousness of the offense and that confinement was particularly appropriate to deter others from
committing this type crime. However, a degree of deterrence is uniformly present in every case,
see State v. Michael, 629 S.W.2d 13, 14-15 (Tenn. 1982); thus, a “finding of deterrence cannot
be conclusory only but must be supported by proof.” State v. Ashby, 823 S.W.2d 166, 170
(Tenn. 1991). Since the record contains no such specific proof, we conclude that this factor was
not properly applied. We nevertheless concur with the trial court’s imposed sentence.

        The defendant, although a Range I standard offender, does not enjoy the presumption of
favorable candidacy for alternative sentencing. See Tenn. Code Ann. § 40-35-102(5), (6)
(1997). At the age of twenty-one, the defendant’s adult record already comprises two assault
convictions. As a juvenile, he pleaded guilty to an aggravated robbery charge in which the
victim was shot in the face. Additionally, the defendant violated the terms of his probation for
one of the assault convictions. The defendant has shown both a “clear disregard for the laws and
morals of society” and a “failure of past efforts at rehabilitation.” Tenn. Code Ann. § 40-35-
102(5); see also State v. Grigsby, 957 S.W.2d 541, 545 (Tenn. Crim. App. 1997) (Range II
multiple offender defendant not presumed eligible for alternative sentencing where defendant
had criminal history); State v. Zeolia, 928 S.W.2d 457, 461 (Tenn. Crim. App. 1996) (“in order
to benefit from the presumption, the defendant cannot have a criminal history evincing either a
‘clear disregard for the laws and morals of society’ or ‘failure of past efforts at rehabilitation’”)
(emphasis added).

         The defendant does not receive the presumption in favor of alternative sentencing and, in
the alternative, the record provides ample evidence rebutting the presumption. The trial court
implicitly found that the defendant was not amenable to rehabilitation because measures less
restrictive than confinement had proven unsuccessful. See Tenn. Code Ann. § 40-35-103(5); see
also State v. Jeffery Russell Utley, No. 02C01-9812-CC-00385 (Tenn. Crim. App., Jackson, filed
Sept. 3, 1999, at Jackson) (total confinement warranted because of defendant’s failure to abide
by rules and regulations of previous alternative sentences). Furthermore, considering that the
defendant was incarcerated between the ages of sixteen and nineteen and was only twenty-one
years old at sentencing, we conclude that the defendant also has a long history of criminal
conduct. See Tenn. Code Ann. § 40-35-103(1)(A). Although the criminal conduct does not
extend for a lengthy period, it does cover the defendant’s complete adult life. The trial court
correctly determined that the defendant was not a favorable candidate for alternative sentencing.

       Specifically considering the Community Corrections program, a candidate’s record must
“not demonstrate a pattern of committing violent offenses.” Tenn. Code Ann. § 40-36-106(a)(6).
The trial court found that the defendant was not an appropriate candidate for the Community
Corrections program because of his pattern of committing violent offenses. This finding is
amply supported by the record: two assault convictions and a juvenile robbery in which a victim
was shot in the face.


                                                 -7-
                                CONCLUSION

We affirm the judgment and sentence from the trial court.




                                             ___________________________________
                                               JOHN EVERETT WILLIAMS, JUDGE




                                       -8-